Order of disposition of the Family Court, New York County (Sheldon Rand, J.), entered July 20, 1993, which adjudicated respondent a juvenile delinquent and placed him on 18 months probation, following a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of criminal sale of a controlled substance in the fifth degree, unanimously reversed, on the law, and the petition dismissed, without costs.
As the presentment agency concedes on constraint of Matter of Rodney J. (83 NY2d 503) and Matter of Wesley M. (83 NY2d 898), the petition is jurisdictionally defective. In order to establish a prima facie case against a juvenile, a petition must contain nonhearsay allegations that establish, if true, every element of the offense charged and the accused’s commission of the offense (supra, at 899). Here, the police laboratory report "contains the signature of * * * a chemist; but that person certified only that the report was a true and full copy of the original and did not actually attest to any personal knowledge regarding the substance” (supra, at 900). This deficiency renders the petition invalid; the presentment agency’s recourse is to file a new petition (Matter of Detrece H., 78 NY2d 107, 111). Concur—Wallach, J. P., Kupferman, Ross, Asch and Rubin, JJ.